DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-16 in the reply filed on 11/23/2020 is acknowledged. As Applicant did not traverse the restriction, it is hereby deemed proper and made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “the nickel layer”, “the copper layer” and “the gold layer” which have insufficient antecedent basis. Furthermore, it is unclear whether all three layer thicknesses must be present. For purposes of examination, claim 11 is presumed to be dependent from claim 10 instead of claim 9 since this would resolve the antecedent basis issues.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN 10660370).
Regarding claims 9-10, Guo teaches a metal cover having a conductive position thereon, and a metal layer arranged on the conductive portion (¶ 8). Guo teaches the metal cover is made of aluminum alloy (¶ 30) and the metal layer is made of copper, gold or nickel (¶ 34), and the metal layer may be an arrangement of different metals, such as Au/Cu/Ni/Cu/Au (¶ 39).
Regarding claim 14, Guo does not expressly teach die casting aluminum to make the metal cover. However, this limitation is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In the instant case, there are no apparent physical features owed to the different processing step. Accordingly, the cover of Guo is considered to anticipate the claim.
Regarding claim 16, Guo teaches the metal cover is a battery cover (¶ 8) and therefore would be function as either a middle frame or rear cover for an electronic device, absent objective evidence to the contrary. See MPEP 2112.
Claims 9-10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Arbin et al. (US 2011/0187611).
Regarding claims 9-10, Arbin discloses a metal cover (see Fig. 1, ¶ 10), corresponding to the claimed metal enclosure. Arbin discloses that the metal cover is preferably made from forged aluminum (¶ 58) and is coated with a thin layer of a conductor metal such as copper (¶ 58). Because the cover is coated with a conductor metal it inherently is located at an electrical connection contact region.
Regarding claim 14, Arbin teaches the metal cover is made from forged aluminum alloy, but does not expressly teach die casting aluminum. However, this limitation is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In the instant case, there are no apparent physical features owed to the different processing step. Accordingly, the cover of Arbin is considered to anticipate the claim.
Regarding claim 16, Arbin teaches the metal cover forms part of the middle frame or rear cover of an electronic device (¶ 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 10660370), as applied to claim 9.
Regarding claim 11, the limitations of claim 9 have been addressed above. Guo teaches the thickness of the metal layer is at least 0.1 mm (100 microns) (¶ 34) which overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 10660370), as applied to claim 9, further in view of Curran et al. (US 2018/0049337).
Regarding claim 12, the limitations of claim 9 have been addressed above. Guo does not teach the type of aluminum alloy. However, Curran teaches 6000 or 7000 series aluminum alloys are used to make housings for electronics. Accordingly, it would have been obvious at the effective time of filing for one of ordinary skill in the art to use a 6000 or 7000 series aluminum alloy, as taught by Curran, in the metal cover of Guo because the prior art recognizes these aluminum alloys as suitable aluminum alloys to use in making housings for electronics.
Regarding claim 13, Guo does not teach anodizing the non-electrical connection contact regions of the cover. However, Guo does teach that oxidation of the aluminum in the metal cover is a concern (¶ 4). Curran teaches anodizing in order to provide a corrosion resistant coating to the aluminum (¶ 2). It would have been obvious at the effective time of filing for one of ordinary skill in the art to anodize the other parts of the aluminum metal cover of Guo to prevent corrosion of the aluminum.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 10660370), as applied to claim 14, further in view of Muraki et al. (US 2018/0233709).
Regarding claim 15, the limitations of claim 14 have been addressed above. Guo does not teach a chemical conversion film disposed on the non-electrical connection contact regions of the cover. However, Guo does teach that oxidation of the aluminum in the metal cover is a concern (¶ 4). Muraki teaches applying a chemical conversion film to aluminum in order to provide a corrosion resistant coating to the aluminum (¶ 79). It would have been obvious at the effective time of filing for one of ordinary skill in the art to form a chemical conversion film on the other parts of the aluminum metal cover of Guo to prevent corrosion of the aluminum.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arbin et al. (US 2011/0187611), as applied to claim 9, further in view of Curran et al. (US 2018/0049337).
Regarding claim 12, the limitations of claim 9 have been addressed above. Arbin does not teach the type of aluminum alloy. However, Curran teaches 6000 or 7000 series aluminum alloys are used to make housings for electronics. Accordingly, it would have been obvious at the effective time of filing for one of ordinary skill in the art to use a 6000 or 7000 series aluminum alloy, as taught by Curran, in the metal cover of Arbin because the prior art recognizes these aluminum alloys as suitable aluminum alloys to use in making housings for electronics.
Regarding claim 13, Arbin teaches an anodizing treatment is performed on the metal cover on the regions not covered by the copper conductor coating (¶ 58).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arbin et al. (US 2011/0187611), as applied to claim 14, further in view of Muraki et al. (US 2018/0233709).
Regarding claim 15, the limitations of claim 14 have been addressed above. Arbin does not teach a chemical conversion film disposed on the non-electrical connection contact regions of the cover. However, Arbin does teach that oxidation of the aluminum in the metal cover is a concern (¶ 4). Muraki teaches applying a chemical conversion film to aluminum in order to provide a corrosion resistant coating to the aluminum (¶ 79). It would have been obvious at the effective time of filing for one of ordinary skill in the art to form a chemical conversion film on the other parts of the aluminum metal cover of Arbin to prevent corrosion of the aluminum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOBEI WANG/Primary Examiner, Art Unit 1784